Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/2019 was filed before the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the first and second function blocks to perform functions of claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 12 recite a first and second function block. Support in applicant’s specification teaches that said function blocks may be implemented as hardware, firmware or software (see PGPUB paragraph 29). Claims 1 and 12 further recite a connection of buffers to function blocks and exchanging of data between function blocks. It is unclear to the Examiner how, if implemented as software or firmware, function blocks can connect to buffer memories and exchange data. There is insufficient support in the specification to resolve this issue. For purposes of examination, the first and second function blocks are being interpreted as first and second hardware function blocks. Applicant is encouraged to amend claims accordingly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-14 rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2018/0088811) in view of Li (US 2020/0089784).

Regarding claim 1, Kanno discloses a data storage device comprising:
a device controller configured to implement a first function block [see Fig. 1 CPU 12 and paragraph 56; CPU implements read & write execution units] and a second function block configured to perform functions independent of the first function block [see Fig. 1 compression engine 24 and paragraph 54; compression engine may be dedicated hardware];
a first buffer memory connected to the first function block; a second buffer memory connected to the second function block [see Fig. 1; CPU and compression engine connected to DRAM comprising different regions via bus 10. Applicant’s specification teaches first and second memory buffers may be the same memory device (paragraph 30)]; and
a non-volatile memory connected to the first function block [see Fig. 1; NAND flash memory connected to CPU via bus 10 and NAND interface],
wherein the first function block and the second function block are connected to each other and configured to directly exchange data, and wherein the first function block is configured to receive first process data from the second function block in accordance with a data write command and write the first process data to the non-volatile memory [see Fig. 1 & paragraphs 56 & 74; dedicated compression hardware compresses data, data must then be exchanged with write operation control unit of CPU to write compressed data to flash memory storage].

Kanno does not expressly disclose that the second buffer memory is configured to interface with another device that is external to the data storage device.

Li discloses a non-volatile storage device in which compression of data is implemented. A buffer of DRAM memory is exposed to an external host [see paragraphs 33, 38 and 53].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Li in the system of Kanno.

The motivation for doing so would have been to provide additional storage for the host [see Li, paragraph 53].

Therefore, it would have been obvious to combine Li/ with Kanno for the benefits listed above, to obtain the invention as specified in claims 1-3 and 5-14.

	

Regarding claim 2, Kanno and Li disclose the data storage device of claim 1, wherein the first buffer memory is not configured to interface with the another device that is external to the data storage device [see Li, paragraphs 48 & 53; only designated buffer is exposed to host, rest of DRAM is for storage controller].

Regarding claim 3, Kanno and Li disclose the data storage device of claim 1, wherein the second function block is configured to receive user data and generate second process data [see Li; paragraphs 48-50; buffer receives uncompressed host data and compression is performed on data in buffer of DRAM, compressed data in buffer is sent for storage in flash memory (performed by write operation control unit of Kanno, paragraph 56].

Regarding claim 5, Kanno and Li disclose the data storage device of claim 1, wherein the second buffer memory is configured to store the first process data, and
wherein the second function block is configured to read the first process data from the second buffer memory, and directly provide the first process data to the first function block [see Li; paragraphs 48-50; buffer receives uncompressed host data and compression is performed on data in buffer of DRAM, compressed data in buffer is sent for storage in flash memory (performed by write operation control unit of Kanno, paragraph 56].

Regarding claim 6, Kanno and Li disclose the data storage device of claim 1, wherein the first function block is configured to read the first process data from the non-volatile memory in accordance with a data read command and provide the first process data to the second function block [see Kanno, paragraph 61; read execution reads compressed data from flash, compressed data is decompressed by hardware decompression unit].

Regarding claim 7, Kanno and Li disclose the data storage device of claim 6, wherein the second function block is configured to execute third data processing based on the first process data to generate third process data [see Kanno, paragraph 61; read execution reads compressed data from flash, compressed data is decompressed by hardware decompression unit].

[see Kanno, paragraph 61; read execution reads compressed data from flash to provide to host, compressed data is decompressed by hardware decompression unit].

Regarding claim 9, Kanno and Li disclose the data storage device of claim 1, wherein the first function block, the first buffer memory, and the non-volatile memory are connected by a non-volatile memory express (NVMe) interface [see Kanno, paragraph 40; interface may be NVMe].

Regarding claim 10, Kanno and Li disclose the data storage device of claim 1, wherein the first function block and the second function block are connected via a bridge in an end point of a Peripheral Component Interconnect Express (PCIe) [see Kanno, paragraph 40; interface may be PCIe].

Regarding claim 11, Kanno and Li disclose the data storage device of claim 1, wherein the second function block comprises at least one from among a data compression engine, a data encryption engine, a data scanning engine, a data filtering engine, a data hashing engine and a neural network engine [see Kanno, Fig. 1; compression engine 23].

Claims 12-17 recite similar limitations as claims 1-11 above and are rejected using the same reasoning and mapping.


Allowable Subject Matter
Claims 16-20 are allowed. The prior art of record fails to teach a controller configured to receive user data before receiving a write command and generating process data based on the user data by both the device controller and host processor.
Claim 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach generating the first process data based on the second processing data as claimed.

	CLOSING COMMENTS
Conclusion
	(a) Status of Claims In the Application

Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

	(b) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RYAN BERTRAM/Primary Examiner, Art Unit 2137